Election/Restrictions
[1]	Newly submitted claims 12-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 12-20 are directed toward a three dimensional imaging system in which imaging is performed using a single pulse of light which is collected by a plurality or filtered focal plane arrays while claims 1-11 are directed toward emitting a plurality of pulses which are above and below the saturation limits of respective focal plane arrays which collect the plurality of pulses.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim12-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

REASONS FOR ALLOWANCE
[2]	The following is an examiner’s statement of reasons for allowance: The instant invention is related to a three-dimensional imaging system.

[3]	The following is an examiner’s statement of reasons for allowance: Prior arts were found and applied in the previous actions. 
 
[4]	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “a second light pulse”; “a second received light portion of the second light pulse”; “a modulator, located within the receive path, configured to modulate as a function of time intensities of the first and second received light pulse portions to form, respectively, first and second modulated received light pulse portions, in which a first portion of the first modulated received light pulse portion is below a focal plane array (FPA) saturation limit and a second portion of the second modulated received light pulse portion is above the FPA saturation limit; and
a processor subsystem configured to generate a 3D image of the scene based on combination of the second portion of the second modulated received light pulse portion that is above the FPA saturation limit with the first portion of the first modulated received light pulse portion that is below the FPA saturation limit”.  This feature is not found or suggested in the prior art.

[5]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

[6]	Claims 1-11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488